Dismissed and Opinion Filed October 24, 2016




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00856-CV

                    WAYNE’S INDUSTRIAL SERVICE, INC., Appellant
                                      V.
                           KEVIN W. KIMBALL, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-01568

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is past due. By letter dated August 19, 2016, we notified

appellant that we received notice from the district clerk that the clerk’s record has not been filed

because appellant has not paid or made arrangements to pay the clerk’s fee. We cautioned

appellant that we would dismiss this appeal if we did not receive the written verification or

documentation requested in our letter within ten days. TEX. R. APP. P. 42.3(b)(c). To date, we

have not received the requested verification or documentation, and the clerk’s record has not

been filed.

       Further, appellant is not represented by counsel. Because a corporation may only appear

through an attorney, we directed appellant, by order of September 9, 2016, to notify this court

within thirty days of the date of the order the name, state bar number, mailing and email
addresses, and telephone number of counsel. See Kunstoplast of Am., Inc. v. Formosa Plastics

Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam). We cautioned appellant that failure to

timely obtain new counsel would result in dismissal of the appeal without further notice. To

date, appellant has not designated new counsel or otherwise communicated with the Court

regarding the appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3, 37.3(b).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE



160856F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WAYNE'S INDUSTRIAL SERVICE, INC.,                  On Appeal from the 192nd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-16-01568.
No. 05-16-00856-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
KEVIN W. KIMBALL, Appellee                         participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee KEVIN W. KIMBALL recover his costs of this appeal
from appellant WAYNE’S INDUSTRIAL SERVICE, INC.


Judgment entered October 24, 2016.




                                             –3–